Citation Nr: 0818378	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.




FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2005, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim was obtained in December 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).; 38 U.S.C.A. 
§ 1154(b) (West 2002).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257 (2000).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.  The competent medical 
evidence shows that the veteran does not currently have PTSD.

The veteran claims that he was exposed to combat stressors 
during service that support a diagnosis of PTSD.  He 
indicated that he was shot three times as the result of a 
friendly fire incident while on ambush patrol.  He also 
claims that he and his squad were involved in multiple 
firefights and ambushes which resulted in the deaths of 
fellow soldiers.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  The VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

The veteran's separation form shows that the veteran served 
in the Army and that his most significant duty assignment was 
as a light weapons infantryman in Vietnam.  As a result of 
this service, he received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and One 
Overseas Service Bar; award which do not necessarily denoted 
participation in combat.  The service records do not 
otherwise demonstrate that the veteran engaged in combat with 
the enemy.  Therefore, the Board finds that the veteran did 
not participate in combat while in service and that 
corroborating evidence of the claimed events having actually 
occurred is required to support his claim and his reported 
stressors must be verified.  Doran v. Brown, 6 Vet. App. 283 
(1994)

In this case, the veteran is service-connected for residuals 
of gunshot wounds to the chest and right knee that he 
reportedly received from friendly fire during service.  
Accordingly, the Board finds that his reported stressor has 
been verified.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The veteran's service medical records, including the August 
1966 pre-induction and October 1968 separation examination 
reports, are void of findings, complaints, symptoms, or 
diagnoses attributable to PTSD or any other psychiatric 
disorder.

The veteran underwent a VA general medical examination in 
January 1969 which is void of findings, complaints, symptoms, 
or a diagnosis of a psychiatric disability or PTSD.

VA medical records dated from July 2004 to December 2006 are 
void of findings, complaints, symptoms, or diagnosis of PTSD 
or any other psychiatric disability.

The veteran underwent a VA initial evaluation for PTSD in 
December 2005.  As a light weapons infantryman, he was 
assigned to helicopter missions and spent approximately 
fifteen days at a time in the jungle during these missions.  
When asked about the most traumatic incident that occurred 
during service, he reported that he was shot by friendly 
fire.  He sustained injuries to the right knee, chest, and 
abdomen according to his claims file.  He stated that after 
being shot, he ran and fell in a rice paddy not realizing 
that he had been injured where he remained until his fellow 
soldiers came to rescue him after the ambush ended.  He was 
also a tunnel rat and went into tunnels, checked them out, 
and then blew them up.  He indicated that he and his squad 
were involved in multiple firefights and ambushes, one of 
which resulted in the deaths of 52 out of 130 soldiers in his 
company.  One firefight resulted in the deaths of all but two 
squad members, but this occurred after he was injured and 
taken out of the field.  He complained that sleep had 
decreased to four or five hours per night with frequent 
awakenings.  He had nightmares about Vietnam approximately 
once every six months, but did not recall details well.  His 
appetite was okay and he denied any illicit drug use.  He 
consumed two to three beers per day and denied any stressors 
other than his current job which was working as a 
subcontractor at VA.  He did not report having crying spells.  
He had rare flashbacks and admitted to hyperstartle response.  
He denied any feelings of guilt, hopelessness, or 
helplessness, other than feeling that he was not as 
successful as he wanted to be.  He did not report survivor 
guilt.  Energy and concentration were good.  He had a good 
relationship with his wife and was only irritable on 
occasion.  He claimed to have friends with whom he 
socialized.  He sometimes thought of Vietnam, but did not 
have daily intrusive thoughts the frequency of which varied.  
He did not particularly regard these thoughts as bothersome.  
He disliked crowds, but said that he was able to tolerate 
going into a crowded restaurant.  He did watch some news 
about the Iraq war.  He had never been admitted to a 
psychiatric war and attended only one psychiatric visit at 
VA.  He denied any suicidal attempts.

On mental status examination, he was alert and oriented times 
four.  He was cooperative and described his moods as "up."  
Affect was euthymic.  Grooming and hygiene were good.  He 
denied any suicidal or homicidal ideations, paranoia, 
delusions, auditory, or visual hallucinations.  He reported 
only rare flashbacks and nightmares.  Memory was intact, 
while insight and judgment were good.  No diagnosis was 
provided and he had a GAF score of 80.

The examiner opined that the veteran did not satisfy the 
diagnostic criteria for a diagnosis of PTSD.  According to 
the examiner, he endorsed only a few symptoms such as 
hyperstartle response and sleep disturbance.  While he was 
exposed to traumatic events in Vietnam, he did not report 
intrusive thoughts.  He did not express efforts to avoid 
thoughts, feelings, or conversations associated with his 
trauma.  He did not report an inability to recall important 
aspects of trauma.  The veteran did not have diminished 
interests in activities or detachment from others, nor did he 
report a sense of foreshortened future.  He had no impairment 
in social or occupational functioning based on his few 
reported symptoms.

The Board concludes that service connection for PTSD is not 
warranted.  While there is evidence that the veteran 
experienced a traumatic event in service, he does not 
currently have a diagnosis of PTSD that complies with DSM-IV 
and the weight of medical evidence does not establish a link 
between a current disability and the in-service stressor.  In 
addition, the veteran's service medical records and VA 
medical records are void of any diagnosis of PTSD or any 
other psychiatric disability.  In this case, the VA examiner 
found that a diagnosis of PTSD was not warranted.  The weight 
of evidence demonstrates that the veteran does not currently 
suffer from a mental disorder that meets the requirements of 
38 C.F.R. § 4.125 and DSM-IV for a diagnosis of PTSD.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which  are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his 
assertions do not constitute competent medical evidence that 
he currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present diagnosis of PTSD, the 
disability for which benefits are sought.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current diagnosis of PTSD, service connection cannot be 
granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


